                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  GREG ADKISSON, et al.,                    )
            Plaintiffs,                     )
  v.                                        )    No.: 3:13-CV-505-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )        Lead Case Consolidated with
                                            )
  KEVIN THOMPSON, et al.,                   )
            Plaintiffs,                     )
  v.                                        )    No.: 3:13-CV-666-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )        as consolidated with
                                            )
  JOE CUNNINGHAM, et al.,                   )
            Plaintiffs,                     )
  v.                                        )    No.: 3:14-CV-20-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )
                                            )
  BILL ROSE,                                )
               Plaintiff,                   )
  v.                                        )    No.: 3:15-CV-17-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )
                                            )
  CRAIG WILKINSON, et al.,                  )
            Plaintiffs,                     )
  v.                                        )    No.: 3:15-CV-274-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )
                                            )
  ANGIE SHELTON, as wife and next of        )
  kin on behalf of Mike Shelton, et al.,    )
                 Plaintiffs,                )
  v.                                        )    No.: 3:15-CV-420-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
                 Defendant.                 )
                                            )




Case 3:13-cv-00505-TAV-HBG Document 718 Filed 12/11/20 Page 1 of 3 PageID #: 21535
  JOHNNY CHURCH,                                       )
            Plaintiff,                                 )
  v.                                                   )     No.: 3:15-CV-460-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,                      )
            Defendant.                                 )
                                                       )
                                                       )
  DONALD R. VANGUILDER, JR.,                           )
             Plaintiff,                                )
  v.                                                   )     No.: 3:15-CV-462-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,                      )
             Defendant.                                )
                                                       )
                                                       )
  JUDY IVENS, as sister and next of kin,               )
  on behalf of JEAN NANCE, deceased,                   )
                 Plaintiff,                            )
  v.                                                   )      No.: 3:16-CV-635-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,                      )
                 Defendant.                            )
                                                       )
                                                       )
  PAUL RANDY FARROW,                                   )
            Plaintiff,                                 )
  v.                                                   )      No.: 3:16-CV-636-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,                      )
            Defendant.                                 )
                                                       )

                                               ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court, and

  Standing Order 13-02.

         Now before the Court is Defendant’s Motion to Bar Late Expert Reports and Request for

  Expedited Briefing [Doc. 715], filed on December 10, 2020. Specifically, Defendant asserts that

  Plaintiffs have indicated that they intend to serve an additional eight expert reports, despite the

  applicable deadline for disclosure being December 7, 2020. See [Doc. 550]. Defendant asserts that

  Plaintiffs have improperly labeled the upcoming additional expert reports on the damages claimed

  by Plaintiffs William Rose, Clint Mannis, Dan Cody, Harvey Bass, Jimmy Kilby, Kevin Thompson,


                                                   2

Case 3:13-cv-00505-TAV-HBG Document 718 Filed 12/11/20 Page 2 of 3 PageID #: 21536
  Mike McCarthy, and Roy Enoch Edmonds as supplemental expert reports. In light of the expired

  deadline, as well as other approaching deadlines, the Court ORDERS Plaintiffs to file their response

  to the Motion on or before December 15, 2020. Any reply brief shall be filed on or before

  December 17, 2020.

         IT IS SO ORDERED.

                                               ENTER:


                                               United States Magistrate Judge




                                                   3

Case 3:13-cv-00505-TAV-HBG Document 718 Filed 12/11/20 Page 3 of 3 PageID #: 21537
